Dear Mayor Townsend:
Your request for an Attorney General opinion has been forwarded to me for research and reply. In particular, you have asked the following question:
      What are the legal duties of the mayor and board of aldermen when a citizen appears at a town meeting and presents alleged evidence of malfeasance in office by a town official?
The Town of Lockport was incorporated under the Lawrason Act of 1898, which is comprised of La. R.S. 33:1 et seq. Therefore, the provisions therein which set forth the duties and functions of the mayor and the board of aldermen (La. R.S. 33:404-406) govern this issue. There is no mention in these statutes of any duty on the part of either the mayor or the board of aldermen when a citizen alleges evidence of malfeasance in office by a town official. It is public policy that specialized statutes should be strictly construed. Therefore, absence of language regarding such a duty indicates that the legislature never intended to impose that obligation. In order for the Town of Lockport to create such a duty, the board of aldermen would have pass a special ordinance stating the same. Practicality dictates that the usual course of action to be taken by the mayor and the board of aldermen would be to alert the local prosecutorial agency. That is, both the mayor and the aldermen take an oath of office, swearing to uphold the law and promote justice, thus one might infer a duty to report allegations of malfeasance to the district attorney. Though this implied duty might influence whether the mayor and aldermen act in a certain manner, they are under no affirmative duty to act at all.
Therefore, it is the opinion of this office that the mayor and board of aldermen of a town incorporated under the Lawrason Act are under no affirmative duty to act when a citizen asserts malfeasance in office by a town official, unless there is a special ordinance setting forth such a duty.
I hope this opinion has adequately addressed your question. If this office can be of further assistance, please do not hesitate to contact us. With warmest regards, I am
Sincerely,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: __________________________________ Julie A. Collins Assistant Attorney General